EXHIBIT 10.1

 

 

Piedmont Mining Company, Inc.

 

P.O. Box 20675

 

New York, NY

10021-0073

March 10, 2009

 

Mr. John Key

Nevada Eagle Resources LLC

1130 West Pender Street, Suite 810

Vancouver, BC, Canada V6E 4A4

 

Re: Letter of Intent: Argentite Property

 

Dear Mr. Key:

 

Piedmont Mining Company, Inc., a North Carolina corporation (‘Piedmont’), would
like to propose the following terms for an exploration and earn-in agreement
with Nevada Eagle Resources LLC (‘NER’), a wholly owned subsidiary of Gryphon
Gold Corporation, regarding the Argentite property, situated approximately 12
miles West of Silverpeak in Esmeralda County, Nevada. Following execution of
this Letter of Intent (‘LOI’), the parties will negotiate and execute an
‘Exploration Agreement with Option to Form Joint Venture’ (the ’Agreement’),
after the gold price exceeds $1,000 per ounce for more than 25 consecutive days
or after 90 days from the signing of this LOI, whichever occurs first.

 

 

1-

Property – The Argentite property (the ‘Property’) consists of 8 claims, plus
any additional claims staked within the Area of Interest. The Area of Interest
will include all property within two miles from the exterior boundaries of the
claims. (see attached Schedule A)

 

 

2-

Parties – Subject to further discussions, the parties to the Agreement will be
NER and Piedmont.

 

 

3-

Option – The Agreement will grant to Piedmont the exclusive right and option to
earn an undivided fifty-one percent (51%) interest in the Property by satisfying
the following obligations:

 

 

a.

Work Commitment:

 

i.

Until such time as the gold price exceeds $1,000 per ounce for more than 25
consecutive business days or after 90 days from the date of signing of this LOI,
whichever occurs first, there will be no work expenditure requirements, other
than the property and claims maintenance expenses.

 

--------------------------------------------------------------------------------

 

ii.

Work Expenditure Requirements - Upon the gold price exceeding $1,000 for more
than 25 consecutive business days or after 90 days from the date of signing of
this LOI, whichever occurs first, the formal Agreement will then be negotiated
and executed and will include the following schedule of work expenditure
requirements commencing from the date the Agreement is executed as follows:

 

 

1.

During year 1:

$50,000

 

2.

During year 2:

$100,000

 

3.

During year 3:

$150,000

 

4.

During year 4:

$200,000

 

5.

During year 5:

$250,000

 

 

Total:

$750,000

 

The nature of the exploration work and the amount of drilling each year will be
determined through consultation between Lew Gustafson of Piedmont and Jerry
Baughman of NER. The parties will also enter into a separate services agreement,
with NER to manage exploration work on the Property until the ‘earn-in’ phase
has been completed.

 

Until the above work commitment expenditure requirements are completed or until
the Agreement is terminated, Piedmont will pay the federal and state claims
maintenance requirements and pay the property holding costs for the Property.
All such payments will be creditable against the above work commitment
expenditure requirement.

 

 

b.

Piedmont will also pay to NER:

 

 

i.

$2,500 upon signing this LOI;

 

ii.

$8,000 upon signing the Agreement;

 

iii.

$10,000 by the first anniversary of the Agreement;

 

iv.

$15,000 by the second anniversary of the Agreement;

 

v.

$20,000 by the third anniversary of the Agreement, and

 

vi.

$25,000 by the fourth anniversary of the Agreement.

 

Each of the above payments in paragraph 3b. will be creditable against the Work
Expenditure Requirements.

 

 

4-

Formation of Joint Venture – Following completion of the payments and work
expenditure requirements as set forth in Paragraph 3 above, Piedmont will have
earned an undivided fifty-one (51%) interest in the Property. At that time,
Piedmont will then have the option to:

 

 

a.

increase its interest in the Property to 60% by completing an additional
$500,000 in work on the property over the following 2 year period, or:

 

--------------------------------------------------------------------------------

 

b.

Form a joint venture with Piedmont holding a 51% interest in the property and
proposing a budget of at least $100,000 each year thereafter.

 

c.

Upon Piedmont completing the expenditure requirements to earn a 60% interest in
the property, Piedmont will then have the option to:

 

 

i.

Form a joint venture with Piedmont holding a 60% interest and agreeing to expend
at least $100,000 in each year thereafter, or

 

ii.

Increase its interest to 70% by completing a bankable feasibility study and
expending at least $100,000 each year, at which point a joint venture would then
be formed.

 

 

5-

Once Piedmont has earned its 51% interest in the property, Piedmont agrees to
expend at least, or propose a budget of at least, $100,000 per year in work on
the property thereafter.

 

 

6-

At the time the parties decide to proceed and form a Joint Venture Agreement,
the Joint Venture Agreement will be based upon Form 5A or Form 5A-LLC provided
by the Rocky Mountain Mineral Law Foundation.

 

 

7-

If at any time after earning an interest in the Property, Piedmont decides it is
no longer interested in pursuing exploration or development of the Property, it
will promptly relinquish its interest back to NER.

 

 

8-

Counterparts – This LOI may be executed in counterparts, which together shall
constitute a single original document.

 

If the foregoing terms are acceptable, please sign two copies of this LOI and
return both copies to me. I will then sign and date this LOI and return to you
one fully signed copy.

 

 

Very truly yours,

 

 

 

______________________

Robert M. Shields, Jr. President and CEO

                

 

We, the undersigned, hereby accept the foregoing terms and conditions with
respect to the Argentite Property.

 

 

Nevada Eagle Resources LLC

 

 

 

_________________

 

John Key, Managing Member

 

--------------------------------------------------------------------------------

Exhibit A

Marty & SP Mining Claims

Esmeralda County, Nevada

Argentite Project

Name

Serial number

County document

Marty 1

NMC 970596

 

Marty 2

NMC 970597

 

Marty 3

NMC 970598

 

Marty 4

NMC 970599

 

Marty 5

NMC 970600

 

Marty 6

NMC 970601

 

Marty 7

NMC 970602

 

SP 11

NMC 970595

 

(8 total claims)

 

 

 

 

 